Citation Nr: 0312664	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to an increased evaluation for the loss of 
the mandible and to the mandibular canal, currently rated as 
30 percent disabling.  

2.  Entitlement to an increased evaluation for loss in the 
maxillary region, currently rated as 50 percent disabling.  

3.  Entitlement to an earlier effective date for the grant of 
separate evaluations for the loss in the maxillary region and 
to the mandibular canal instead of a single evaluation of the 
status post compound bilateral fracture of the mandible with 
maxillary injuries including loss of teeth necessitating full 
upper and lower dentures.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1998 rating determination by the Hartford, 
Connecticut Regional Office (RO).  In May 1998, the RO 
assigned a 50 percent evaluation for loss in the maxillary 
region under Diagnostic Code 9914 and a separate rating of 30 
percent for loss to the mandible to the mandibular canal, 
effective June 13, 1997.  

The veteran appealed and by decision of August 2001, the 
Board denied his claim.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order of the Court dated October 18, 2002, the 
Court granted the veteran's motion to vacate the Board's 
August 2001 decision and remand the case to the Board for 
further proceedings. 




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, in this case none of the RO's post November 2000 
correspondence to the veteran as to these issues has included 
the required statutory notice, nor were the provisions ever 
considered.  Therefore, remand of this matter is required.  
The notice provided to the veteran must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the veteran what evidence the RO will attempt to 
obtain on behalf of the veteran and what evidence the veteran 
is expected to obtain and provide the RO.  Quartuccio v. 
Principi, 16 Vet. App. at 187.

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.  Provide a letter to the veteran, 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  Specifically inform the 
veteran of the evidence already obtained 
and considered by the RO.  Also indicate 
which party is responsible for gathering 
which information.  

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected disabilities since 1998.  These 
records should include any records not 
previously made a part of the claims 
folder.  The veteran's assistance should 
be requested as needed in obtaining these 
records.  Complete copies of all records 
should be associated with the claims 
folder.

3.  The RO should then readjudicate the 
claims, on the basis of all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




